1
2
3
4
5
6
7                                UNITED STATES DISTRICT COURT
8                                  EASTERN DISTRICT OF CALIFORNIA
9
10   RAFAEL ARROYO, JR.,                                 Case No.: 1:18-CV-01648-DAD-JLT
11                  Plaintiff,                           ORDER REFERRING THE MATTER TO THE
12           v.                                          VOLUNTARY DISPUTE RESOLUTION
                                                         PROGRAM
13   MILLENNIUM ACQUISITIONS LLC, et al.,
14                  Defendants.
15
16           The parties have agreed to have the matter referred to the Court’s Voluntary Dispute Resolution

17   Program before beginning discovery. (Doc. 13 at 7) Therefore, the Court ORDERS:

18           1.     The matter is referred to the Voluntary Dispute Resolution Program;

19           2.     Pending the mediation, the parties may conduct discovery and proceed with the site

20   inspection, if they choose;

21           3.      If the case does not resolve with the VDRP, the Court will issue a case schedule at that

22   time.

23
24   IT IS SO ORDERED.

25      Dated:     July 2, 2019                               /s/ Jennifer L. Thurston
26                                                     UNITED STATES MAGISTRATE JUDGE

27
28
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
